 In the Matterof THE W.S.TYLER COMPANY,EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICTNo. 54,PETITIONERCase No. 8-R-0464.-Decided April 8,1947Messrs. Arthur L. DouganandKenneth A. Zahner,of Cleveland,Ohio', for the Employer.Messrs. Howard Tausch, Mark Kelly,andEarl Morris,of Cleveland,Ohio, for the Petitioner.Mr. Jesse Gallagher,of Cleveland, Ohio, for Nos. 18267 and 23866.Mr. Edmund J. Flynn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Cleve-land, Ohio, on December 11, 1946, before Thomas E. Shroyer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe W. S. Tyler Company, an Ohio corporation, is engaged in themanufacture of elevator equipment and industrial wire products atits plant in Cleveland, Ohio.The annual value of raw materials usedby the Employer is in excess of $500,000, of which approximately 10percent is shipped to its plant from points outside the State of Ohio.The annual value of finished products manufactured by the Employeris in excess of $1,000,000, of which approximately 33 percent is shippedto points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioneris a labor organization,claiming to represent em-ployees of the Employer.73 N. L. R. B., No. 44.739925-47-vol. 73-17239 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDFederal Labor Union No. 18267, herein called No. 18267, and Fed-eral Labor Union No. 23866, herein called No. 23866, are labor organi-zations affiliated with the American Federation of Labor, claiming to,represent employees of the Employer.III.THE,QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit consisting of all employees of depart-ment 6, including steam fitters, stationary engineers, electrical shop,employees, machine shop employees, stockroom employees, 0and sweep-ers, but excluding clerical employees, the electrical shop foreman, themachine shop foreman, and other supervisory personnel.No. 18267and No. 23866 contend that the employees of department 6 should notconstitute a separate unit but should be part of a larger unit togetherwith the employees of four wire cloth manufacturing departments.The Employer is neutral.As previously stated, the Employer manufactures wire products andelevator equipment. It has organized these manufacturing operationsinto two divisions.The division devoted to the manufacture of wireproducts is subdivided into five departments, the Fourdrinier wire fin-ishing department, the wire mill department, the heavy looms depart-ment, the narrow looms department, and the wire weaving department.The first four of these are known as wire cloth manufacturing depart-ments. In addition to the production divisions, there is a service di-vision designated as department 6. It is this department which thePetitioner seeks to represent in a separate unit.The wire cloth departments are engaged in manufacturing opera-tions; department 6 is entirely a repair and maintenance department.It is responsible for servicing the machinery throughout the plant, al-though the greatest part of its actual work is devoted to the repair andconditioning of the machinery used in the wire cloth departments.De-partment 6 is located in a building apart from that housing the wirecloth departments and is separately supervised.Among the employeesin the department are machinists, electricians and steam fitters.Theskills of employees in department 6 and in the wire cloth departmentsare different.There is no interchange of employees between the serv-ice and the manufacturing departments. THE W. S. TYLER COMPANY241The Employer has had a long history of collective bargaining on acraft and departmental basis with various labor organizations.Fora number of years, the Employer has recognized No. 23866 as bar-gaining representative of the employees in the Fourdrinier wire fin-ishing department, the wire mill department, the heavy looms depart-ment, and the narrow looms department.'About a year ago, No. 18267organized department 6.At the time of the hearing the Employerhad three separate collective bargaining agreements with No. 23866covering the employees in the four wire cloth manufacturing depart-ments and a fourth contract with No. 18267 for the employees indepartment 6.2In view of the character of the work performed by, and the skills.of, the employees in department 6, as well as all other circumstancesof the case, including the past bargaining history, we are of the opin-ion that the employees in department 6 may constitute a separate unit .3-Accordingly, we find that all employees of department 6, including:steam fitters, stationary engineers, electrical shop employees, machineshop employees, stockroom employees, and sweepers, but excludingclerical employees, the electrical shop foreman, the machine shop fore-man, and all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with The W. S. Tyler Company,Cleveland, Ohio, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Eighth Region, acting in this matter as agent for the Na-1Organization of these departments was startedby No.18267 about 10 years ago on adepartmentalbasisAs it succeededin organizing each department,it transferred themembershipof theemployeesto No 23866which thereafter conductedcollectivebargain-ing negotiationsin behalf ofthe organizedemployees.Atthe hearingNo 18267 stateditcontemplated transferringthe allegianceof employeesin department6 to No 23866sometime in the future'Thecontract with No 18267is for members only.None of the parties claims that itis a barSeeMatter of The Wheland Company,72N. L R B. 351.3 SeeMatterof Foley Lumber itExport Corporation,70 N L. R.B. 73,Matter of Doughnut Corporationof America,66 N L R B 1231;Matter of Electra Metallurgical Com-pany,56 N. L R. B. 1464;Matter ofMaryland Sanitary Manufacturing Corporation,55.N. L. R B 7731Any paiticipantin the election herein may,upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed fromthe ballot. 242DECISIONSOF NATIONALLABOR RELATIONS BOARDtional Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby International Association of Machinists, District No. 54, or byFederal Labor Union No. 18267, A. F. L., for the purposes of collectivebargaining, of by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.